



COURT OF APPEAL FOR ONTARIO

CITATION:

R. v. Rathe, 2012
    ONCA 669

DATE: 20121003

DOCKET: C52160

Sharpe, Simmons and Epstein JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Charles N. Rathe

Appellant

Frank Miller, for the appellant

Avene Derwa, for the respondent

Heard and released orally: September 26, 2012

On appeal from the decision of the Summary Conviction
    Appeal Court dated April 28, 2010 by Justice R. Pomerance of the Superior Court
    of Justice, dismissing the appeal from the conviction entered on February 15,
    2008 by Justice M. Rawlins of the Ontario Court of Justice.

ENDORSEMENT

[1]

The applicant seeks leave to appeal under s. 839(1)(a) of the
Criminal
    Code
from an order of the judge of the Superior Court
of Justice sitting as a summary conviction appeal court
    dismissing his appeal from his conviction of assault.  The only argument on
    appeal is that the summary conviction appeal court judge erred in dismissing
    the applicants appeal from the trial judges dismissal of his application for
    an order staying the proceedings based on unreasonable delay.

[2]

Appeals to this court from decisions of
    the Superior Court of Justice sitting as a summary conviction appeal court are
    limited to grounds of appeal that involves question of law alone and require
    leave to appeal.  In
R. v. R.(R.)
(
2008), 234 C.C.C. (3d) 463, this
    court held that leave to appeal should be granted sparingly.  Two factors cover
    the determination of whether leave to appeal should be granted on a question of
    law alone: the significance of the legal issues raised to the general
    administration of criminal justice and the merits of the proposed grounds of
    appeal:
R.(R.)
at para. 37.

[3]

In our view, the proposed grounds of
    appeal, if questions of law alone rather than questions of mixed fact and law,
    do not have significance to the administration of justice beyond the
    circumstances of this case.  Counsel for the appellant candidly conceded this
    point.

[4]

Leave to appeal may also be granted,
    however, even where the issues raised are not of general importance to the
    administration of justice provided the merits of the appeal appear very strong. 
    It is especially so if the conviction in issue is serious and the applicant is
    facing a significant deprivation of his or her liberty:
R.(R.)
at para. 37.

[5]

Even if we were to agree with the applicant that there may be an error with respect to the issue of waiver, the summary conviction appeal judge provided an alternative basis to characterize the period of time in question.  In the light of that alternative characterization, we do not agree that this is a strong appeal.  Further, it cannot be said that in being sentenced to a conditional discharge plus 12 months of probation, the applicant faces any significant deprivation of his liberty.

[6]

In our view, this case does not meet
    the high threshold established in
R.(R.)
where another appeal is warranted.  Therefore leave to
    appeal is refused.

Robert
    J. Sharpe J.A.

Janet Simmons J.A.

Gloria J. Epstein J.A.


